     Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 1 of 20



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

DEBRA SPERO, as Natural Mother of
V.S., an infant,
                       Plaintiffs,

        v.                                                         DEFENDANTS’ RESPONSE TO
                                                                   PLAINTIFF’S STATEMENT OF
                                                                   MATERIAL FACTS IN SUPPORT
VESTAL CENTRAL SCHOOL DISTRICT                                     OF CROSS-MOTION
BOARD OF EDUCATION, VESTAL CENTRAL
SCHOOL DISTRICT, JEFFREY AHEARN,                                   Civil Action No.: 3:17-cv-00007
Superintendent of Schools, ALBERT A. PENNA,                        (GTS/DEP)
Interim Principal of Vestal High School,
DEBORAH CADDICK and CLIFFORD KASSON,
in their Individual and Official Capacities,

                                Defendants,




        Pursuant to the Court’s Local Rule 7.1(a)(3) and 7.1(c), Defendants Vestal Central

School District Board of Education, Vestal Central School District, Jeffrey Ahearn, and Albert

A. Penna provide the following Response to Plaintiff’s Statement of Material Facts submitted in

support of their cross-motion for summary judgment.

        1.      Deny. At some times relevant to the issues in this lawsuit V.S. was a student in

another school district, at other times relevant to the issues in this lawsuit V.S. was in his freshman,

sophomore, and junior years at Vestal High School, and at other times was not attending school.

(See, e.g., Payne Exhibit GG pp. 29, 30; Motion Exhibit 13; Payne Exhibit HH p. 4.)

        2.      Admit.

        3.      Admit.

        4.      Admit.




                                                   1
     Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 2 of 20



       5.      Deny. Defendant Ahearn is the Superintendent of Schools for the District. “District

superintendent” is a different title under state law, applicable to an administrator in charge of a

board of cooperative educational services or BOCES. (Ahearn Dep. [Motion Exhibit 12] p. 22;

Education Law § 2204.)

       6.      Admit.

       7.      Admit.

       8.      Deny. At some times relevant to this lawsuit Defendant Penna was not the principal

at Vestal High School. (See, e.g., Payne Exhibit GG pp. 29, 30; Motion Exhibit 13; Payne Exhibit

HH p. 4; Penna Dep. [Motion Exhibit 11] pp. 21-22, 43.)

       9.      Deny. Defendant Penna would collaborate with the assistant principals only as to

the length of a suspension, not as to whether they suspension would occur. (Penna Dep. [Motion

Exhibit 11] pp. 42-43.)

       10.     Admit.

       11.     Deny. At some times relevant to this lawsuit Mr. Kasson was not an assistant

principal at Vestal High School. (See, e.g., Payne Exhibit GG pp. 29, 30; Motion Exhibit 13;

Payne Exhibit HH p. 4; Kasson Dep. [Motion Exhibit 10] pp. 13, 23.)

       12.     Admit.

       13.     Deny. At some times relevant to this lawsuit, Ms. Caddick was not an assistant

principal at Vestal High School. (See, e.g., Payne Exhibit GG pp. 29, 30; Motion Exhibit 13;

Payne Exhibit HH p. 4; Caddick Dep. [Motion Exhibit 9] pp. 10-11, 19.)

       14.     Admit.

       15.     Admit.

       16.     Admit.



                                                2
     Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 3 of 20



       17.     Admit.

       18.     Deny. Plaintiff deliberately made knowingly false claims of racism and racist slurs

to further his own purposes and/or to harass people. He told Ms. Dyer he made comments

regarding the seating arrangement in her classroom only to give her a “hard time” because she was

new. (Dyer Dep. [Motion Exhibit 6] pp. 14, 17.) He later claimed he heard her use a racial slur

(the “n-word”) although he did not, in fact, hear her use a racial slur. (Compare Plaintiff’s Dep.

[Motion Exhibit 3] p. 45 with Vieux Aff. ¶¶ 3, 7.)

       19.     Admit.

       20.     Deny.    The cited record evidence provides no basis for Defendant Ahearn’s

professed “understanding” that there were forty students involved, and the testimony is thus

inadmissible as without foundation, leaving Plaintiffs with no admissible record evidence

supporting that allegation.

       21.     Admit.

       22.     Admit.

       23.     Deny. The cited record evidence is inadmissible hearsay, with the exception of

Hollway Declaration ¶ 12.

       24.     Admit.

       25.     Admit.

       26.     Admit.

       27.     Admit.

       28.     Admit.

       29.     Admit.




                                                3
     Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 4 of 20



       30.     Deny. Seven students did not all say that students of color were seated together.

Upon review of Payne Exhibit P, it appears to show only six students referred to students being

seated together (see pages 14, 15-16, 17, 18, 19, 20), and not all of those indicated that every

student of color was seated in the same area. Page 14 states “At one point she seperated students

by color of their skin. It could’ve been accidental because we got new seats within a few days.”

Pages 15-16 state “One seating arrangement had all the black students in the back . . . I don’t feel

that this was racially motivated . . . I do not think this has anything to do with race. I think the

race card was pulled to try and retaliate and get back at Mrs. Dyer and get out of the trouble he

was in.” Page 17 states “Our first seat change I believe wasn’t okay. She put one colored student

in the front of the room and the other colored students in the back corner and I don’t know if that

were her intentions but I believe it wasn’t okay for her to do that.” Page 18 states “The seating

chart and I did notice that my class mates were all sitting together in the corner.” Pag 19 states “3

colored student were sitting in the back corner . . . I don’t think Mrs. Dyer did that on purpose, she

is to nice.” Page 20 states “Yes, I think it was a coincidence that all of the colored people were in

a corner.”

       31.     Admit.

       32.     Deny. (Dyer Aff. ¶ 2; Dyer Dep. [Motion Exhibit 6] p. 43; Vieux Aff. ¶¶ 3, 7.)

       33.     Admit V.S. called Ms. Dyer a “fucking racist,” but deny that he heard Ms. Dyer say

“fucking niggers.” (Dyer Aff. ¶ 2; Dyer Dep. [Motion Exhibit 6] p. 43; Vieux Aff. ¶¶ 3, 7.)

       34.     Admit.

       35.     Admit that if the times stated in the sign-in sheet are accurate, I.D. did not reach

the assistant principal’s office until two minutes before V.S., but deny that the sign-in sheet




                                                  4
        Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 5 of 20



establishes with certainty when each student arrived at the office, and note the sign-in sheet is

inadmissible hearsay to establish when I.D. arrived. (See Payne Ex. Q.)

         36.   Admit.

         37.   Deny. (Dyer Aff. ¶ 2; Dyer Dep. [Motion Exhibit 6] p. 43; Vieux Aff. ¶¶ 3, 7.)

         38.   Deny. (Dyer Dep. [Motion Exhibit 6] pp. 52-53; Payne Exhibit BB pp. 88-89 and

errata appearing at 107-108.)

         39.   Admit.

         40.   Admit.

         41.   Admit.

         42.   Deny. One student was named Maxwell, and the other was named Maxx. (Dyer

Dep. [Motion Exhibit 6] p. 65.)

         43.   Admit.

         44.   Deny. (Caddick Dep. [Motion Exhibit 9] p. 51; Brittany Spero Dep. [Motion

Exhibit 5] pp. 12-14; Kasson Dep. [Motion Exhibit 10] pp. 47-48; Payne Exhibit P p. 15.)

         45.   Admit.

         46.   Deny. Ms. Dyer not asked during the referenced testimony whether Plaintiff was

glaring at her or whether she was intimidated (or how she felt). Nevertheless, she actually testified

at her deposition that she felt “threatened.” (Dyer Dep. [Motion Exhibit 6] p. 69.) She also testified

at the superintendent’s hearing that when Plaintiff made his statements, he was “looking at” her.

(Payne Exhibit E p. VS00071.) She also provided the testimony that Plaintiff was glaring at her

and that she felt intimidated through her affidavit supporting Defendants’ motion. (Dyer Aff. ¶¶

4-5.)




                                                  5
     Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 6 of 20



       47.     Deny. The cited record evidence, Payne Exhibit R, is expressly on its face a

summary of the September, 2016 and November 22, 2016 incidents, not the December 1, 2016

intimidation incident.

       48.     Admit.

       49.     Admit.

       50.     Admit.

       51.     Admit.

       52.     Plaintiff deliberately made knowingly false claims of racism and racist slurs to

further his own purposes and/or to harass people. He told Ms. Dyer he made comments regarding

the seating arrangement in her classroom only to give her a “hard time” because she was new.

(Dyer Dep. [Motion Exhibit 6] pp. 14, 17.) He later claimed he heard her use a racial slur (the “n-

word”) although he did not, in fact, hear her use a racial slur. (Compare Plaintiff’s Dep. [Motion

Exhibit 3] p. 45 with Vieux Aff. ¶¶ 3, 7.)

       53.     Admit.

       54.     Admit.

       55.     Admit.

       56.     Admit V.S. issued the tweets listed, but deny that he actually believed the way he

and other students were being treated was a matter of public importance. Plaintiff deliberately

made knowingly false claims of racism and racist slurs to further his own purposes and/or to harass

people. He told Ms. Dyer he made comments regarding the seating arrangement in her classroom

only to give her a “hard time” because she was new. (Dyer Dep. [Motion Exhibit 6] pp. 14, 17.)

He later claimed he heard her use a racial slur (the “n-word”) although he did not, in fact, hear her

use a racial slur. (Compare Plaintiff’s Dep. [Motion Exhibit 3] p. 45 with Vieux Aff. ¶¶ 3, 7.)



                                                 6
     Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 7 of 20



       57.     Admit.

       58.     Admit.

       59.     Admit.

       60.     Admit.

       61.     Admit.

       62.     Deny. Even without expressing a threat in precise words, the tweets and gun video

can reasonably be interpreted as a threat of violence. (See Dauber Dep. [Motion Exhibit 7] pp. 26-

27, 34; Motion Exhibit 17, file “Spero video copy”’; Plaintiff’s Dep. [Motion Exhibit 3] pp. 76-

79; Motion Exhibit 24.)

       63.     Admit.

       64.     Admit.

       65.     Admit.

       66.     Admit.

       67.     Admit.

       68.     Admit.

       69.     Admit.

       70.     Admit.

       71.     Deny. Even without expressing a threat in precise words, the tweets and gun video

can reasonably be interpreted as a threat of violence. (See Dauber Dep. [Motion Exhibit 7] pp. 26-

27, 34; Motion Exhibit 17, file “Spero video copy”’; Plaintiff’s Dep. [Motion Exhibit 3] pp. 76-

79; Motion Exhibit 24.)

       72.     Admit.

       73.     Admit.



                                                7
     Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 8 of 20



       74.     Admit.

       75.     Admit.

       76.     Admit.

       77.     Admit.

       78.     Admit that some partly inaccurate rumors about V.S.’s social media posts were

being discussed in the commons and hallways of the school, but deny that all the rumors were

untrue. (Dauber Dep. [Motion Exhibit 7] pp. 11-18; Talbut Dep. [Motion Exhibit 8] pp. 35-37.)

       79.     Admit.

       80.     Admit.

       81.     Admit.

       82.     Admit.

       83.     Admit.

       84.     Deny that the record evidence cited (Dauber Dep. 19:13-16) establishes that J.P. is

the student who initially brought the postings to people’s attention. (See also Dauber Dep. [Motion

Exhibit 7] pp. 12-13.)

       85.     Deny. Even without expressing a threat in precise words, the tweets and gun video

can reasonably be interpreted as a threat of violence. (See Dauber Dep. [Motion Exhibit 7] pp. 26-

27, 34; Motion Exhibit 17, file “Spero video copy”’; Plaintiff’s Dep. [Motion Exhibit 3] pp. 76-

79; Motion Exhibit 24.)

       86.     Admit.

       87.     Admit.

       88.     Admit.

       89.     Admit.



                                                8
    Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 9 of 20



       90.    Admit.

       91.    Admit.

       92.    Admit.

       93.    Admit.

       94.    Admit that the K-12 leadership council meeting was scheduled from 8:30 a.m. to

11:00 a.m., but deny that the Elementary Leadership meeting for grades K-5 ran from 11:15 to

12:30 p.m. The K-12 leadership council meeting ran long that day and was not completed until

after Defendant Penna, Ms. Caddick, and Mr. Kasson left the meeting due to Officer Talbut’s

phone call. (Ahearn Dep. [Motion Exhibit 12] pp. 117-118; Caddick Dep. [Motion Exhibit 9] p.

56; Penna Dep. [Motion Exhibit 11] p. 170.)

       95.    Admit.

       96.    Admit.

       97.    Admit.

       98.    Admit.

       99.    Admit.

       100.   Admit.

       101.   Admit.

       102.   Admit.

       103.   Admit.

       104.   Admit.

       105.   Admit.

       106.   Admit.

       107.   Admit.



                                              9
    Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 10 of 20



       108.    Admit.

       109.    Admit.

       110.    Deny. The record evidence cited (Caddick Dep. 82:13-16 and 83:20-22) does not

establish that Mr. Spero explained where Plaintiff was.

       111.    Deny. The record evidence cited by Plaintiffs (Payne Exhibit D) does not state the

reasons Defendant Penna was suspending Plaintiff; it does contain the following references, inter

alia: “Snapchat & Twitter V sent are viral” “Video clip w/weapon, female in bedroom, loading a

weapon”; “Enormous disruption”; “Call from State Police”; “Getting bigger by moment”;

“Filtering in our school”; “Students are concerned”; “Put out a video loading gun”; “Stress the

dangers of displaying.”

       112.    Admit.

       113.    Deny. The record evidence cited directly contradicts the matters asserted in this

paragraph.

       114.    Admit.

       115.    Admit.

       116.    Admit.

       117.    Deny that the record evidence cited (Payne Exhibit JJJ) establishes or supports the

matter asserted.

       118.    Admit.

       119.    Admit.

       120.    Admit.

       121.    Admit.

       122.    Admit.



                                               10
    Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 11 of 20



       123.    Admit.

       124.    Admit.

       125.    Admit.

       126.    Admit.

       127.    Admit.

       128.    Deny that the record evidence cited (Talbut Dep. 46:16-18) supports the matters

asserted.

       129.    Admit.

       130.    Admit.

       131.    Admit.

       132.    Admit.

       133.    Admit.

       134.    Admit.

       135.    Admit.

       136.    Admit.

       137.    Deny. The record evidence cited – Defendant Penna’s testimony that the meeting

was “probably” a wrap-up meeting, at Penna Dep. 219:19 – does not establish that he called it a

wrapup meeting, or that any other administrator referred to it in that manner.

       138.    Admit.

       139.    Admit.

       140.    Deny. The record evidence cited (Caddick Dep 37:7-14) does not establish, or even

suggest, that during lockdown drills, the District actually wants students to believe there is an

active shooter in the school.



                                                11
    Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 12 of 20



       141.    Admit.

       142.    Admit.

       143.    Admit.

       144.    Admit.

       145.    Admit.

       146.    Deny. The cited record evidence does not establish that the English class in

question usually involved discussions about V.S. or his posts. (Dauber Dep. pp. 22-23.)

       147.    Deny that the rumors that V.S. might do something involving violence at school

were “false.” The cited record evidence does not establish V.S. did not plan to do something

involving violence at school, and even if he had no specific plan of violence, it would not make a

rumor that he “might” do something violent false. (See Dauber Dep. p. 35.)

       148.    Deny. The record evidence cited (Ahearn Dep. 137:16-18) does not establish that

the District actually uses the text message system to send alerts to notify parents and students of

“any” event or occurrence; it merely states that it can be used to send alerts of any event or

occurrence.

       149.    Admit.

       150.    Admit.

       151.    Admit no posting was made on the District website stating V.S.’s social media

postings posed no threat; deny that the record evidence cited (Ahearn Dep. 138:17-19) establishes

that V.S.’s social media postings in fact posed no threat.

       152.    Admit.

       153.    Admit.




                                                12
    Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 13 of 20



       154.    Deny. Plaintiff was arrested prior to turning eighteen years of age, which is relevant

to his claims because it supports Defendants’ defenses to the extent it is evidence corroborating

that Plaintiff was prone to violent and/or intimidating conduct. (Payne Exhibit GG pp. 16-18;

Payne Exhibit HH pp. 1-24.)

       155.    Deny. Prior to issuing his tweets claiming racism and the gun video, Plaintiff

uttered the names of Ms. Dyer’s street and husband, and possibly her address number, while

glaring at her, which may reasonably be interpreted as an implied threat. (Dyer Dep. [Motion

Exhibit 6] pp. 64-65; Dyer Aff. ⁋⁋ 4-5.)

       156.    Admit.

       157.    Admit.

       158.    Deny that the record evidence cited (Payne Exhibit DDD) shows there were only

twenty-one entries in Plaintiff’s disciplinary history from January 16, 2014 through November 21,

2016, as the exhibit is missing the first page of the disciplinary history which contained five entries

starting January 16, 2014 (compare Motion Exhibit 16), and the remainder of the disciplinary

history (Payne Exhibit DDD) demonstrates there were twenty additional entries between those

selected dates (counting two on December 3, 2015, three on January 6, 2016, and two on January

22, 2016), for a total of twenty-five, which include one for throwing paper balls at another student,

one for cutting/skipping class, one for being truant and calling in imitating his father to excuse his

absence, one for truancy and lying about it, one for skipping class, one for leaving class without

permission and lying about it and being rude to the inquiring teacher, one for pushing a student

into a stall door in the restroom and playing aggressively in physical education, one relating to

accusations of theft from a student’s vehicle and repeatedly lying during the investigation, one for

multiple class absences, one for leaving class early without permission multiple times, one for



                                                  13
    Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 14 of 20



sending a threatening text to a fellow student, one for a safety violation, one for insubordination,

one for skipping class, one for rudeness to a teacher and throwing a roll of paper towels in a garbage

can in anger, one for being in a verbal altercation in which he allegedly pushed a student, one for

four instances of truancy, one for leaving school early on three occasions, one for truancy, once

for alleged theft in a locker room, one for allegedly throwing apples at a car and damaging it, one

for leaving school without permission, another for truancy, another for truancy, and another for

three instances of parking violations. (See Motion Exhibit 16.)

       159.    Admit.

       160.    Admit.

       161.    Admit.

       162.    Deny that the record evidence cited (Payne Exhibit JJJ) establishes the matter

asserted.

       163.    Deny that the other student was unidentified. (Payne Exhibit GG pp. 161-162.)

       164.    Admit.

       165.    Admit.

       166.    Admit.

       167.    Admit.

       168.    Admit.

       169.    Admit.

       170.    Admit.

       171.    Admit.

       172.    Admit.

       173.    Admit.



                                                 14
    Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 15 of 20



       174.    Admit.

       175.    Admit.

       176.    Admit.

       177.    Deny that the sole purpose of putting facts in the letters is to state the reasons for

the suspension, as facts may be included simply for completeness in terms of context. (Penna Dep.

[Motion Exhibit 11] pp. 180-181.)

       178.    Admit.

       179.    Admit.

       180.    Admit.

       181.    Admit.

       182.    Admit.

       183.    Admit.

       184.    Admit.

       185.    Deny that the cited record evidence (Payne Exhibit TT) establishes the matter

asserted. Further, noting that the citation is evidently a typographical error, and the intended

citation was to Payne Exhibit OO, deny that the correct citation would be to record evidence that

establishes the matter asserted, inasmuch as it is inadmissible hearsay.

       186.    Deny that the cited record evidence (Payne Exhibit OO) establishes when the first

news story was released.

       187.    Deny that the cited record evidence (Payne Exhibit NN) or the previously cited

record evidence (Payne Exhibit OO) establishes that the initial news coverage was on December

18, 2016.




                                                15
    Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 16 of 20



       188.    Deny that the record evidence cited (Payne Exhibit NN) shows that all the e-mails

concerned Plaintiff’s suspension.

       189.    Deny. (See Payne Exhibit NN p. VS953.)

       190.    Admit.

       191.    Admit.

       192.    Deny that Defendant Ahearn relies solely on the information set forth in the initial

suspension letter when he decides whether and for how long to continue an out-of-school

suspension beyond the initial five days, as he relies on the testimony, evidence, and

recommendation of the hearing officer generated in and as a result of a formal superintendent’s

hearing for that purpose; but admit that he relies solely on that information to decide whether or

not to conduct a superintendent’s hearing. (Payne Exhibit U pp. 34-36; Ahearn Aff. ⁋ 5.)

       193.    Admit.

       194.    Admit.

       195.    Admit.

       196.    Deny. The notice claimed Plaintiff engaged in “harassment” based on the tweets

and the gun video. (Motion Exhibit 29.)

       197.    Admit.

       198.    Admit.

       199.    Admit.

       200.    Admit.

       201.    Admit.

       202.    Admit.

       203.    Admit.



                                                16
    Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 17 of 20



       204.    Admit.

       205.    Admit.

       206.    Admit.

       207.    Admit.

       208.    Admit.

       209.    Admit.

       210.    Admit.

       211.    Deny. Even without expressing a threat in precise words, the tweets and gun video

can reasonably be interpreted as a threat of violence. (See Dauber Dep. [Motion Exhibit 7] pp. 26-

27, 34; Motion Exhibit 17, file “Spero video copy”’; Plaintiff’s Dep. [Motion Exhibit 3] pp. 76-

79; Motion Exhibit 24.)

       212.    Deny. The record evidence cited (Payne Exhibit MM p. 12) defines harassment as

“5. Harassment, which includes a sufficiently severe action or a persistent, pervasive pattern of

actions or statements directed at an identifiable individual or group which are intended to be or

which a reasonable person would perceive as ridiculing or demeaning.”

       213.    Deny.    Defendant Ahearn did not impose any suspension based on Plaintiff

disregarding any instruction not to speak about his previous suspension, nor did he increase the

length of the suspension based on any such issue. (Ahearn Reply Aff. ¶¶ 3-6.)

       214.    Admit.

       215.    Admit that Defendant Ahearn erroneously stated in an affidavit that the photos of

other students were not presented in Plaintiff’s superintendent’s hearing, but deny that he testified

to that effect otherwise. He admitted at deposition that his affidavit was in error in that respect




                                                 17
    Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 18 of 20



and that the photos had in fact been presented at the superintendent’s hearing. (Ahearn Dep. pp.

230-234.)

       216.    Admit.

       217.    Deny that Defendant Ahearn always imposes additional punishment after reviewng

a recommendation of a hearing officer. The cited record evidence shows only that in the cases to

date that he remembers, he has imposed additional punishment. (Payne Exhibit U p. 78:11-15.)

       218.    Deny that the record evidence cited (Payne Exhibit U p. 205:10-22) establishes that

Plaintiff was suspended for summer school in 2018.

       219.    Admit.

       220.    Admit.

       221.    Deny.    Defendant Ahearn’s decision to suspend Plaintiff was based on the

substantial disruption caused by his tweets and the gun video. (Payne Exhibit U p. 124.) Conduct

for which Plaintiff was previously disciplined, including calling Ms. Dyer a “fucking racist” and

intimidating her, played a role in the decision as to the length of the continued suspension. (Payne

Exhibit U pp. 206-207.)

       222.    Admit.

       223.    Deny that the fact that the topic of the tweets was racism was one of the reasons

Defendant Ahearn suspended Plaintiff. (Payne Exhibit U p. 285.)

       224.    Deny. The cited record evidence is that Defendant Ahearn believed that if the

tweets had the same tone but were on a subject other than racism, the disruption they and the gun

video caused at the District would not have risen to the same level. (Payne Exhibit U pp. 124-

125, 286-288, and errata at p. 314.)

       225.    Admit.



                                                18
    Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 19 of 20



       226.    Admit.

       227.    Admit.

       228.    Deny that Plaintiff alleged all students of color were seated together in the back of

the classroom. Plaintiff said only that “some” students of color were seated in the back of the

classroom. (Caddick Dep. [Motion Exhibit 9] pp. 155-156.) Admit that two students in the class

said all students of color were seated in the back of the classroom.

       229.    Admit.

       230.    Deny that Defendant Ahearn took the gas station video into consideration in

deciding whether to continue Plaintiff’s suspension, but admit he took the gas station video into

consideration when deciding the length of the continued suspension. (Ahearn Dep. [Motion

Exhibit 12] pp. 206-208; 210-211.)

       231.    Admit.

       232.    Admit.

       233.    Admit.

       234.    Admit.

       235.    Admit.

       236.    Admit.

       237.    Admit.

       238.    Admit.

       239.    Admit.

       240.    Admit.




                                                19
   Case 3:17-cv-00007-GTS-ML Document 107-6 Filed 06/24/19 Page 20 of 20



Dated: June 24, 2019
       East Syracuse, New York                Respectfully submitted,

                                              The Law Firm of Frank W. Miller

                                              s/Charles C. Spagnoli, Esq.
                                              Bar Roll No.: 507694
                                              Attorneys for Defendants
                                              Office and Post Office Address:
                                              6575 Kirkville Road
                                              East Syracuse, New York 13057
                                              Telephone: 315-234-9900
                                              Facsimile: 315-234-9908
                                              cspagnoli@fwmillerlawfirm.com




                                    20
